DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on July 19, 2021.  This action is made final.
2.	Claims 1, 3-8, 10-15, and 17-23 are pending in the case; Claims 1, 8, and 15 are independent claims.


Response to Arguments
3.	In the Non-Final rejection mailed on June 10, 2021, Claims 1, 7, 11, 13, and 20 were objected to because of informalities, but Claim Amendments filed on July 19, 2021 have rendered these objections moot.

4.	Applicant’s arguments, see Remarks filed on July 19, 2021 (pgs. 12-13), with respect to the rejections of claims under 35 U.S.C. § 112(a), have been fully considered but they are not persuasive.  Applicant cites to paragraphs 0042-46, 0052, 0054, and Fig. 2 of the instant Specification as a support for overcoming the § 112(a) rejection, but it is noted that the cited paragraphs, as well as Applicant’s remarks, only address resizing of the first and second displayed objects, but there is no discussion regarding “in response to the fifth input, associating … the comment with the first displayed object and the second displayed object” and “wherein the slide displays the comment in association with the first displayed object and the second displayed object.”  As discussed in the Non-Final rejection (see pg. 4), it appears that the independent claims require that the comment corresponds to a grouping of multiple objects which is not 

5.	Applicant’s arguments, see Remarks filed on July 19, 2021 (pgs. 13-17, hereinafter Remarks), with respect to the rejections of claims under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  
First, Applicant argues that Grosz, Edmunds, or Google Slides fail to teach or suggest “in response to the fifth input, associating, by the one or more processors, the comment with the first displayed object and the second displayed object” (see Remarks, pg. 15).  Applicant further argues that Sandone, which was actually relied upon for the teaching of this limitation, also fails to disclose or suggest associating the comment with the first and second displayed object (see Remarks, pgs. 15-16).  Examiner respectfully disagrees with this conclusion because it appears to rely on a particular interpretation of the claims which does not appear to be supported by the instant Specification (as discussed in § 112(a) rejection); as discussed in the Non-Final rejection, Grosz suggests comments associated with a particular page or a specific layer (see Grosz, ¶¶ 0205, 0211, 0387), and Sandone further discloses that a comment can be associated with an object that is grouped with other objects (see Sandone, ¶ 0040).  Since the instant Specification does not describe how associating of a comment with some, but not all, displayed objects is to be implemented, comments corresponding to a layer (as in Grosz) or to an object that is grouped with another object (as in Sandone) appears to read on this limitation as currently presented.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Google Slides does not appear to illustrate a grid, Grosz clearly teaches a grid.  In addition, it is not clear if Applicant is arguing that one portion of the grid (i.e., the grid corresponding to the selected objects) is resized differently from another portion of the grid (i.e., the grid corresponding to a non-selected object), since such interpretation does not appear to be supported by the instant Specification.  Accordingly, it appears that a combination of at least Grosz and Google Slides reads on this limitation as currently presented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Independent Claim 1 (and similarly, independent Claims 8 and 15), as amended, recites “in response to the fifth input, associating … the comment with the first displayed object and the second displayed object” and “wherein the slide displays the comment in association with the first displayed object and the second displayed object.”” but the instant Specification does not appear to support these limitations as recited in the claim, because Claim 1 appears to require that the comment corresponds to a grouping of objects (see Specification, Figs. 5 and 6) but the instant Specification does not describe or mention the comment corresponding to such grouping of objects (see Specification, ¶¶ 0052, 0054, stating that a comment can be associated with the entire slide or with a particular section, but such “section” does not appear to correspond to the grouping illustrated in Figs. 5 and 6 and as required by Claim 1 as amended).  It would not have been apparent to a skilled artisan how to implement associating of the comment to such grouping and/or if the grouping would become a new object on the slide (Specification 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
7.	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz et al. (hereinafter Grosz), US 2014/0096012 A1, published on April 3, 2014, in view of Edmunds et al. (hereinafter Edmunds), US 2019/0354247 A1, published on November 21, 2019 (filed on May 15, 2018), in view of Tyler Osborne, “How to group and ungroup objects in Google Slides” video (hereinafter Google Slides, posted on YouTube on September 30, 2017, available at https://youtu.be/jCVSUfm9QLg , and further in view of Sandone et al. (hereinafter Sandone), US 2011/0035692 A1, published on February 10, 2011.
With respect to independent Claim 1, Grosz teaches a computer-implemented method, comprising: 
 displaying, by one or more processors, a slide in a presentation in a cloud collaboration platform that allows a first user and a second user to concurrently edit the slide, wherein the slide comprises a first displayed object, a second displayed object, a third displayed object, and a displayed grid comprising rows, columns, and a grid spacing (see Figs. 21, 48, ¶¶ 0222, 0476-78, showing a slide which includes a displayed object and a displayed grid; see also ¶¶ 0107-09, 0112, showing real-time collaboration between the users).
…
receiving, by the one or more processors, from the first user a first input indicating a selection of the first displayed object and a second input indicating a movement of the first displayed object (see Fig. 14, ¶¶ 0182-84, showing selection, movement, and resizing inputs of an image object; see also ¶¶ 0159, 0175, discussing selection, movement, and resizing of a text object; see also ¶ 0450, discussing gestures for interacting with a displayed object).
interpreting, by the one or more processors, the movement of the first displayed object based on the rows and the columns in the displayed grid and rendering the slide in the presentation for the first user and the second user based on the interpreted movement of the first displayed object (see ¶¶ 0476-94, describing how interactions with the displayed object, such as moving or resizing, are processed with respect to the grid and snapping positions/lines; see also ¶0107-09, discussing real-time collaboration between the users where changes made by one user are visible in real time by the other user).
wherein the first displayed object attaches to a particular row in the rows and a particular column in the columns, wherein the particular row and the particular column are determined based on a proximity between the first displayed object and the particular row and the particular column (see generally, ¶¶ 0476-94, discussing grid snapping feature).
…
rendering, by the one or more processors, the slide in the presentation for the first user and the second user based on the resizing operation … (see ¶¶ 0107-09, showing real-time collaboration allowing the second user to view changes made by the first user as they are made).

While Grosz states that it is directed towards photo based projects and products (see ¶ 0003), a skilled artisan would understand that a page in a photobook as illustrated in Grosz reads on a “slide in a presentation in a cloud collaboration platform” as recited herein because Grosz suggests real-time collaboration and that any computing described therein, such as resizing, alteration, etc., can be handled in cloud 103 (see Fig. 1, ¶¶ 0090, 0476-78).  Finally, Grosz also suggests that the photobook can be viewed as an automated presentation (see Fig. 19, ¶ 0204). 

Grosz does not appear to explicitly recite “wherein the grid spacing comprises a number of pixels between each row in the rows and each column in the columns” and “adjusting, by the one or more processors, the number of pixels based on a grid size change input from the first user and concurrently modifying a zoom level to accommodate the adjusting for both the first user and the second user viewing the slide” although a skilled artisan would understand that the canvas in Grosz can be adjusted in order to accommodate a zooming operation – zooming in would result in the increase in the spacing between the gridlines (see Grosz, ¶ 0141; see also ¶ 0108, showing that changes made by one user are reflected on the other user’s display in real time).  It is noted that “grid size change input” is mentioned in Paras. 0038, 0049, and 0059 of the 
Nevertheless, a skilled artisan would further understand that the spacing between gridlines could be explicitly inputted by the user, as suggested by the teachings of Edmunds.  Edmunds is directed towards pixel-aligned layout grids (see Edmunds, Abstract).  Edmunds teaches providing a graphical user interface element allowing the user to specify pixel values for the layout grid (see Edmunds, ¶ 0033).  Edmunds further teaches that when one value (i.e., column height) is adjusted, other corresponding values are adjusted accordingly, and further suggests that the number of rows/columns is maintained (while the spacing between them is adjusted according to the user’s input) (see Edmunds, ¶¶ 0033-36).  Edmunds also teaches snapping objects to the grid thus ensuring that the objects are pixel-aligned to a given row or column (see Edmunds, ¶ 0039).  Accordingly, a skilled artisan would understand that the canvas described in Grosz could be explicitly modified to include the adjustable layout grid as suggested by Edmunds in order to ensure that the layout grid is consistently and conveniently displayed regardless of the user’s device or screen size (see Edmunds, ¶¶ 0002-03).



With respect to “receiving …a fifth input comprising a comment” and “in response to the fifth input, associating, by the one or more processors, the comment with the first displayed object and the second displayed object,” Grosz in view of Google Slides does 
Sandone is directed towards a digital content creation application allowing the user to create a multimedia visual displays and to interact with them (see Sandone, Abstract).  Sandone teaches placing object(s) on a digital canvas and further teaches grouping such objects and adding comments that are attached to the objects (see Sandone, ¶ 0040).  Accordingly, Sandone teaches that a comment is associated with an object, which in turn can be grouped with other objects, where such comment corresponds to the positioning of the object (i.e., the comment appears when the mouse hovers over the object) (see Sandone, ¶ 0040; see also § Response to Arguments, above).  A skilled artisan would have modified the canvas described in Grosz, Edmunds, and Google Slides to include comments associated with objects, as suggested by Sandone, in order to allow the user to easily annotate digital objects without knowing particular programming or editing skills (see Sandone, ¶ 0002).


With respect to dependent Claim 3, Grosz in view of Sandone teaches the method of Claim 1, as discussed above, and further teaches displaying … a layer in the slide; receiving … a second comment from the first user and a locational input that specifies the layer; Atty. Dkt. No. 3462.1920002- 19 – associating by the one or more processors, the second comment with the layer based on the locational input; and rendering, by the one or more processors the second comment in association with the layer for the second user (see Grosz, ¶ 0211, discussing comments between the collaborators; see also ¶ 0205 showing leaving a comment on a particular page; see also ¶ 0387, discussing layering of objects; see also Sandone, ¶ 0040 and discussion of Claim 1, above).

With respect to dependent Claim 4, Grosz in view of Sandone teaches the method of Claim 1, as discussed above, and further teaches receiving … a second comment from the first user and a sixth input that specifies the second comment is associated with the slide; associating, by the one or more processors, the second comment with the slide; and rendering, by the one or more processors, the second comment in association with the slide for the first user and the second user (see Grosz, ¶¶ 0205, 0211, Sandone, ¶ 0040, and discussion of Claims 1 and 3, above).

With respect to dependent Claim 5, Grosz in view of Sandone teaches the method of Claim 1, as discussed above, and further teaches receiving, by the one or more processors, a second comment from the first user and a locational input, wherein the locational input specifies a specific row and a specific column on the slide; associating, by the one or more processors, the second comment with the specific row and the specific column based on the locational input; and rendering, by the one or more processors, the second comment in association with the specific row and the specific column for the first user and the second user (see discussion of Claim 3, above – a skilled artisan would understand that a comment can be anchored to a particular object or a particular location of the slide to ensure that the comment is viewed at the intended location regardless of the second user’s display size or resolution).

With respect to dependent Claim 6, Grosz teaches the method of Claim 1, as discussed above, and further teaches interpreting, by the one or more processors, the resizing operation to attach the first displayed object to a particular row in the rows in the displayed grid and a particular column in the columns in the displayed grid (see discussion of Claim 1, above).

With respect to dependent Claim 7, Grosz teaches the method of Claim 1, as discussed above, and further teaches determining, by the one or more processors, a user type of a third user; determining, by the one or more processors, an access setting of the comment; and rendering, by the one or more processors, the comment for the third user if the user type is sufficient to view the comment (see ¶¶ 0081, 0090, 0211, discussing user authorizations and showing that a collaborator (an authorized user) may view and interact with the first user’s comment).

With respect to dependent Claim 21, Grosz in view of Google Slides video teaches the method of Claim 1, as discussed above, and further teaches determining … a sixth input indicating an addition of the third displayed object to the selection (see Google Slides, 0:56 – 1:20).

With respect to Claims 8, 10-15, 17-20, 22, and 23, these claims are directed to a system and a non-transitory computer-readable device comprising steps and/or features recited in Claims 1, 3-7, and 21, respectively, and are thus rejected along the same rationale as those claims above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179